COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER TO REINSTATE APPEAL

Appellate case name:      Ernest Theophilus Quimby IV v. Jessica Yvette Quimby

Appellate case number:    01-18-00705-CV

Trial court case number: 17FD3360

Trial court:              County Court at Law No. 1 of Galveston County

       We withdraw our February 5, 2019 opinion and judgment and reinstate this case on the
Court’s active docket.
        Further, on October 30, 2018, appellant, Ernest Theophilus Quimby IV, filed his
appellant’s brief. Appellee, Jessica Yvette Quimby, had a briefing deadline of November 29, 2018
in which to file her brief, but no brief has been filed. On December 4, 2018, we notified appellee
that we would set the case for submission without an appellee’s brief unless appellee filed (1) a
motion to extend time to file her brief or (2) her brief accompanied by a motion to extend time.
Appellee has neither filed a motion to extend time or her appellee’s brief. Accordingly, the case
is hereby set at issue.



Judge’s signature: _/s/ Sherry Radack________
                   Acting for the Court

Panel consists of: Chief Justice Radack and Justices Goodman and Countiss.


Date: ___February 7, 2019____